Case 1:19-cv-03377-LAP Document 43 Filed 08/05/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

VIRGINIA L. GIUFFRE,
Plaintiff,
19 Civ. 3377 (LAP)
-against-
ORDER
ALAN DERSHOWITZ,
Defendant.

 

 

LORETTA A. PRESKA, Senior United States District Judge:
Counsel shall appear for oral argument on the motion to
disqualify and the motion to dismiss on September 9, 2019 at
10:00 a.m. in courtroom 12A.
5O ORDERED.
Dated: New York, New York

August 9, 2019
Woes 2 Yyuhs

LORETTA A. PRESKA
Senior United States District Judge

 

 
